Title: To James Madison from Thomas Jefferson, 24 November 1805
From: Jefferson, Thomas
To: Madison, James


          
            Nov. 24. 05.
          
          How will it do to amend the passage respecting England to read as follows?
          ‘New principles too have been interpolated into the Law of Nations, founded neither in justice, nor the usage or acknolegement of nations. According to these a belligerent takes to itself a commerce with it’s own enemy, which it denies to a Neutral on the ground of it’s aiding that enemy. But reason revolts at such an inconsistency: and the Neutral having equal right with the belligerent to decide the question, the interests of our constituents, & the duty of maintaining the authority of reason, the only Umpire between just nations, impose on us the obligation of providing an effectual and determined opposition to a doctrine’ so injurious to peaceable nations.
          Will you give me your opinion on the above immediately, as I wish to send the paper to Mr. Gallatin? Should we not lay before Congress the act of parl. proving the British take the trade to themselves, & the order of council proving they deny it to Neutrals?
        